J-S71028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

CHARLES STANLEY

                            Appellant                  No. 959 EDA 2016


                   Appeal from the PCRA Order March 8, 2016
               In the Court of Common Pleas of Delaware County
              Criminal Division, at No(s): CP-23-CR-0005974-2004


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED OCTOBER 31, 2016

        Charles Stanley (“Appellant”) appeals from the order denying as

untimely filed his most recent petition filed pursuant to the Post Conviction

Relief Act, 42 Pa.C.S.A. §§ 9541-9546. In dismissing a previously filed

“Petition Seeking Correction of Sentence – Credit for Time Served,” the court

correctly instructed Appellant that if he thought the Bureau of Corrections

erroneously computed his sentence the appropriate vehicle for redress would

be to file an original action in the Commonwealth Court challenging the

Bureau’s computation. See Order, 9/29/15, at 1. See also Commonwealth

v. Perry, 563 A.2d 511, 513 (Pa. Super. 1989) (explaining that a challenge

to the Department of Corrections’ computation or construction of sentence is

____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S71028-16



not actionable under the PCRA); 42 Pa.C.S.A. § 761(a)(1). In so holding, the

court acknowledged that Appellant’s sentencing order indicated he should

receive credit for time served “as he is entitled to by the laws of the

Commonwealth of Pennsylvania.” Order, 9/29/15, at 1.

      Our review of the record confirms no ambiguity in the sentence. See

generally Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa. Super.

2014) (explaining it is only when the petitioner challenges the legality of a

trial court’s alleged failure to award credit for time served as required by law

that a challenge to the sentence is deemed cognizable as a due process

claim under the PCRA).

      Although Appellant confirmed with the Bureau of Corrections that he

did not receive any credit, he filed another PCRA petition in this Court rather

than an original action in the Commonwealth Court. Appellant needs to seek

relief in the Commonwealth Court. See Commonwealth v. Hollawell, 604

A.2d 723, 725 (Pa. Super. 1992) (“It is well-settled that if an alleged

sentencing error is thought to be the result of an erroneous computation of

sentence by the Bureau of Corrections, the appropriate recourse would be an

original action in the Commonwealth Court challenging the Bureau’s

computation.”)

      Thus, because Appellant’s claim is not cognizable under the PCRA, we

affirm the order denying relief.

      Order affirmed.




                                     -2-
J-S71028-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2016




                          -3-